J-S05018-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MARISSA HUNSBERGER                         :
                                               :
                       Appellant               :   No. 979 EDA 2020

      Appeal from the Judgment of Sentence Entered February 20, 2020
    In the Court of Common Pleas of Montgomery County Criminal Division
                      at No(s): CP-46-CR-0005601-2018


BEFORE: BOWES, J., LAZARUS, J., and McLAUGHLIN, J.

JUDGMENT ORDER BY LAZARUS, J.:                            Filed: April 22, 2021

       Marissa Hunsberger appeals from the judgment of sentence, imposed in

the Court of Common Pleas of Montgomery County, after she entered a

negotiated guilty plea, without verdict,1 to possession of drug paraphernalia.

In accordance with the plea agreement, the trial court sentenced Hunsberger

to three months of probation and ordered her to pay costs of prosecution.

Hunsberger filed a post-sentence motion seeking relief from the imposition of

costs, which the trial court denied on February 25, 2020 without a hearing.




____________________________________________


1 See 35 P.S. § 780-117 (court may place person on probation without verdict
if person pleads nolo contendere or guilty to any nonviolent offense under
Controlled Substance, Drug, Device and Cosmetic Act, 35 P.S. §§ 780-101-
780-144, and person proves he is drug dependent).
J-S05018-21



On April 7, 2020, Hunsberger filed a notice of appeal to this Court.2 Both

Hunsberger and the trial court have complied with Pa.R.A.P. 1925.

Hunsberger’s sole claim on appeal challenges the trial court’s imposition of the

costs of prosecution without first holding a hearing to consider her ability, as

an indigent person, to pay those costs. She is entitled to no relief.

        On March 23, 2021, this Court issued its decision in Commonwealth

v. Lopez, _ A.3d _, 1313 EDA 2018 (Pa. Super. 2021) (en banc).                    Like

Hunsberger, Lopez challenged the trial court’s imposition of mandatory court

costs without first holding a hearing to determine his ability to pay, asserting

that    such   a   hearing     is   required     under   Pa.R.Crim.P.   706(c)3   and

____________________________________________


2 Due to the statewide judicial emergency declared as a result of the COVID-
19 pandemic, all notices of appeal due to be filed between March 19, 2020,
and May 8, 2020, are deemed to have been timely filed if they were filed by
close of business on May 11, 2020. See In Re: General Statewide Judicial
Emergency, Nos. 531 and 532 Judicial Administrative Docket, at 5, Section
III (Pa. filed April 28, 2020). Here, Hunsberger’s notice of appeal was due on
or before March 29, 2020 and, thus, was tolled by the order of the Supreme
Court. Accordingly, we consider her notice of appeal, filed on April 7, 2020,
timely filed.

3   Rule 706 provides:

        (A) A court shall not commit the defendant to prison for failure to
        pay a fine or costs unless it appears after hearing that the
        defendant is financially able to pay the fine or costs.

        (B) When the court determines, after hearing, that the defendant
        is without the financial means to pay the fine or costs immediately
        or in a single remittance, the court may provide for payment of
        the fines or costs in such installments and over such period of time
        as it deems to be just and practicable, taking into account the



                                           -2-
J-S05018-21



Commonwealth v. Martin, 335 A.2d 424 (Pa. Super. 1975) (en banc)

(holding court must hold ability-to-pay hearing when imposing fine), as well

as sections 9721(c.1) and 9728(b.2) of the Sentencing Code.4               See 42

Pa.C.S.A. §§ 9721(c.1) and 9728(b.2).

       In rejecting Lopez’s claim, this Court concluded that “[w]hen the

sections of Rule 706 are read sequentially and as a whole, as the rules of

statutory construction direct, it becomes clear that [s]ection C only requires a
____________________________________________


       financial resources of the defendant and the nature of the burden
       its payments will impose, as set forth in paragraph (D) below.

       (C) The court, in determining the amount and method of payment
       of a fine or costs shall, insofar as is just and practicable, consider
       the burden upon the defendant by reason of the defendant’s
       financial means, including the defendant’s ability to make
       restitution or reparations.

       (D) In cases in which the court has ordered payment of a fine or
       costs in installments, the defendant may request a rehearing on
       the payment schedule when the defendant is in default of a
       payment or when the defendant advises the court that such
       default is imminent. At such hearing, the burden shall be on the
       defendant to prove that his or her financial condition has
       deteriorated to the extent that the defendant is without the means
       to meet the payment schedule. Thereupon the court may extend
       or accelerate the payment schedule or leave it unaltered, as the
       court finds to be just and practicable under the circumstances of
       record. When there has been default and the court finds the
       defendant is not indigent, the court may impose imprisonment as
       provided by law for nonpayment.

Pa.R.Crim.P. 706.

4Sections 9721(c.1) and 9728(b.2) of the Sentencing Code make the payment
of costs by a defendant mandatory even in the absence of a court order
requiring such payment unless, in the exercise of its discretion, the court
determines otherwise pursuant to Rule 706(C).

                                           -3-
J-S05018-21



trial court to determine a defendant’s ability to pay at a hearing that occurs

prior to incarceration, as referenced in [s]ections A and B.” Lopez, supra at

5. While the trial court maintains the discretion to conduct an ability-to-pay

hearing prior to imposing costs, “nothing in the Rules of Criminal Procedure,

the Sentencing Code[,] or established case law takes that discretion away

from the trial court unless and until a defendant is in peril of going to prison

for failing to pay the costs imposed on him.”        Id. at 11.    Accordingly,

Hunsberger is entitled to no relief.

     Judgment of sentence affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/22/21




                                       -4-